Citation Nr: 0735000	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In June 2004 the Board reopened these previously denied 
claims of service connection for degenerative disc disease of 
the lumbar spine and the residuals of an eye injury and 
remanded the reopened claims for further development.  The 
Board also disposed of an additional matter in that decision.

The case is now returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's current lumbar spine disorder of 
degenerative disc disease is shown by the competent medical 
evidence to not be related to service and the back pain 
treated in service was acute and transitory and resolved 
without residuals.

2.  An eye disorder, including an eye injury, was not shown 
in service.


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).

2.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in January 2001.  
Following adjudication of the claim in February 2002, initial 
VA notice was provided as it applies to these claims, in an 
October 2006 letter.  In this letter, the veteran was told of 
the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2007).  In this case, all available service 
medical records and relevant treatment records were obtained.  
The veteran was provided VA examinations in March 2007.  The 
medical evidence currently on record is sufficient upon which 
to base a decision.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
However, since service connection is being denied for the 
claimed disorders, no effective date and disability rating 
will be assigned.  In this regard, the veteran was notified 
regarding the effective date and disability rating in an 
October 2006 letter.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for lumbar spine and eye disorders, which he 
relates to incidents that took place in service.

Lumbar spine

Service medical records revealed normal findings of the 
lumbar spine on preinduction examination of July 1962 and 
induction examination of February 1963.  In the July 1962 
report of medical history the veteran denied any history of 
bone, joint or other deformity or arthritis.  In June 1963 he 
was seen for a 3 day history of low back pain with no obvious 
trauma and no genitourinary symptoms.  In May 1964 he was 
seen for complaints of pain and tenderness of the left 
lumbosacral muscles but examination was negative.  In 
September 1964 he was treated for renal contusions in the 
line of duty after he was kicked in the left side playing 
football.  Further examination in September 1964 following 
the kick to the left kidney revealed complaints of mild gross 
hematuria, left CVA tenderness, and red urine.  The spine 
however was negative on examination.  He was hospitalized in 
October 1964 for gross hematuria following the football 
injury.  His December 1964 separation examination revealed 
normal spine.  The accompanying report of medical history 
revealed him to deny bone, joint or other deformities or 
arthritis.  

Post-service, there is no evidence of low back complaints 
until 1970, six years after he was treated for back 
complaints in service.  In May 1970, the veteran was seen for 
complaints of left hip pain with X-ray report showing no 
significant abnormality.  In October 1970 a lumbosacral X-ray 
report for severe pain worse on motion revealed no 
significant abnormality.  In September 1970 he was seen for 
neck pain with no back complaints mentioned.  In October 1970 
he complained of severe backache worse on bending and the 
impression was lumbosacral strain.  He was seen again for 
pain in the low back in February 1971 with no history of 
injury.  He was noted to work in an automobile assembly line.  
Physical examination revealed no loss of motion, minimal S1 
tenderness.  The diagnosis was mild lumbar spine strain. 

A January 1972 walk in clinic record revealed complaints of 
back pain wherein he was given pain pills and had no known 
history of trauma nor any history of strain.  Physical 
examination revealed every muscle in his back to be knotted.  
He stood hunched over in obvious pain with decreased range of 
motion.  The diagnosis was severe back strain with sprain.  
He was prescribed Valium.  Another January 1972 record 
diagnosed low back pain of questionable etiology.  In 
February 1972 he complained of pain in the lower back 
precipitated by bending, twisting movement the previous 
night.  The pain radiated into the left thigh and physical 
examination revealed slight tenderness into the left lower 
lumbar spine and he stood stiff leaning to the right.  The 
diagnosis was lumbosacral strain questionable herniation 
nucleus pulpous in L3-4.  X-ray from February 1972 was within 
normal limits except for slight narrowing of the 
intervertebral disc space between L5-S1.  In May 1972 the 
veteran was seen for pain in the low back for 3 days.  He 
gave a medical history of left kidney pathology and kidney 
trauma from football with subsequent findings and diagnosis 
regarding the kidney and no mention of the lumbar spine.  

In May 1975 he was seen for pain in his left hip and down the 
left leg.  There was no history of trauma or fall and the 
physical examination was essentially negative.  A June 1975 
record diagnosed left S1 strain with hip radiation.  In July 
1976 the veteran fell from a ladder the previous night with 
an injury to his lumbar back and findings of tenderness and 
muscle spasm and pain on motion.  X-rays of the lumbar spine 
were negative.  The impression was severe lumbar back strain.  
A July 1976 X-ray report for previous history of sprain 
showed a slight reverse spondylolisthesis of the L5-S1.  In 
July 1977 the veteran was seen for a history of having low 
back pain begin again about a month earlier and examination 
showed spasm and X-rays showed degenerative changes at L5-S1.  
In October 1977 the veteran gave a history of injury to his 
back playing football and there were findings on examination 
of tenderness over the right back.  The diagnosis was 
contusion of the right back, rule out renal contusion. 

An August 1979 screening physical examination for Army 
recruitment revealed the veteran to say no to a history of 
back trouble.  The September 1979 reenlistment physical 
examination revealed a normal spine and no disqualifying 
defect shown.  
 
In February 1981 the veteran was seen in the emergency room 
for back pain and stated that there was no injury.  He had a 
5 year history of low back pain with no specific pattern of 
radiation.  He had about 1 episode a year lasting 1-2 weeks.  
This time the pain lasted over 2 weeks.  He worked as a truck 
driver.  Physical examination revealed abnormal gait with 
some forward trunk pattern but heel toe gait and he could 
heel toe walk, and had no localized spine tenderness or leg 
weakness.  Straight leg raise was positive at 55 degrees, but 
deep tendon reflexes were normal and there was no sensory 
deficit.  X-ray showed decreased disc space at L4-5 and L5-S1 
and the impression was degenerative disc disease.  Another 
February 1981 record diagnosed mild sciatica and rectal pain.  
The X-ray report from February 1981 showed narrowing at L4-5, 
osteoarthritic changes at L5-S1 and some minimal posterior 
offset at L3 on L4 and L4 on L5.  The changes were minimally 
present in the past and seemingly progressed since the 
earliest examination.  Another February 1981 record revealed 
the veteran to state that he injured his back playing 
football and stated that X-rays revealed bruised kidneys.  He 
had a kidney test that proved negative.  He had good mobility 
but his hamstrings were tight and bilateral straight leg 
raises to 70 degrees.  Towards the end of February 1981 his 
back was better.  

The August 1982 computerized Tomography (CT) report of the 
lumbar spine gave an impression of spinal stenosis, disc 
bulging at L3-4 with no unilateral nerve root displacement 
seen.  Central thecal sac impression was felt to be likely.  
Also diagnosed was degenerative disc disease with vacuum 
phenomenon including extension of this phenomenon at L4-5.  
Compression at this level was felt to be likely, moderate 
disc bulging at L5-S1 with loss of tissue planes at this 
level.  Central impression on the thecal sac was felt to be 
likely.  

Various letters and physical evaluation reports from private 
doctors from 1982 to 1984 reflect further postservice injury 
to the lumbar spine.  A September 1982 follow-up evaluation 
for low back pain following an examination and records review 
gave an impression of status post acute lumbosacral strain 
and disc herniation at multiple levels.  An October 1983 
letter gave a history of the veteran having worked as a 
sanitation engineer for about 5 years prior to sustaining 
twisting injury to his back at work one day, with a history 
of being placed on temporary disability then returning to 
light duty but having problems riding repeatedly in a bumpy 
truck on light duty with the bumping causing persistent 
problems.  He was noted to continue working up to September 
1982 when he left work secondary to aggravation of symptoms.  
Computerized Tomography (CT) scan revealed disc herniation at 
multiple levels.  

Letters and examination reports from January and February 
1984 further detailed the history of the back history while 
working in trash pickup around June 1982 when he slipped 
while picking a trash can and twisted his back and felt 
immediate back pain that radiated down both legs, left worse 
than right.  Since then his back had not gotten better with 
treatment and he was unable to continue working even light 
duty, and stopped working in September 1982.  CT results of 
August 1982 showed bulging discs at L3 and L3-4 degenerative 
disc disease with vacuum defects at L4-5 and moderate disc 
bulging of L5-S1 and spinal stenosis.  The impression in 
January 1984 was lumbar disc protrusion and chronic lumbar 
myofascitis.  The impression in one February 1984 report was 
disc disease at L3-4 and probably L5-S1.  Findings were 
confirmed by CT of August 1982.  Another February 1984 report 
diagnosed chronic low back strain with radiculitis and gave 
the opinion that the veteran was injured during the course of 
employment in June 1982.  

The report of an August 1989 VA examination revealed the 
veteran's history of back reinjury in 1982 with medical 
records should show that he got injured in 1965 playing 
football.  He had reinjury by having 3 herniated discs in his 
low back.  He complained of his back still bothering him and 
his left side gets numb.  Because of his back he could not 
bend to put on his pants.  Physical examination showed some 
limited motion especially on flexion.  The diagnosis was 
history degenerative disc disease of the lumbosacral spine 
with moderate dorsiflexion defects.  Examination of his eyes 
showed multiple floaters in both eyes, left eye worse than 
right.   

The report of a November 1994 VA examination referred low 
back pain since 1982 after an accident working in garbage 
dump.  He had 3 ruptured disks L3, L4 and L5.  He was treated 
with heat, painkillers, ultrasound and physical therapy but 
has not improved.  He has had radiation of pain down the left 
side into the left ankle.  He claimed knee problems since a 
football accident.  Physical examination of the eyes revealed 
them to be EOM positive total reaction to light, no 
retinopathy.  The spine range of motion revealed no loss of 
movement in lumbar.  No X-ray was taken.  The diagnosis was 
mild low back pain by history, with no loss of motion.  He 
also had herniated lumbar discs by history but no X-ray or CT 
scan to prove it.  

A March 2002 X-ray revealed a history of the veteran having 
fallen 3 weeks earlier had having pain that encompassed the 
shoulder and upper thoracic spine, with X-rays showing 
degenerative changes of the thoracic spine at T9-10.  In 
October 2003 the veteran had a history of upper thoracic and 
lumbar pain.  He complained of back pain and was assessed 
with history of back, upper thoracic and lumbar pain.  

In October 2002 he was seen for a history of neck, upper 
thoracic and lumbar pain since his motor vehicle accident of 
September 2002.  He complained of neck and back pain and was 
assessed with a history of back, upper thoracic and lumbar 
pain, with further evaluation indicated.  

The veteran testified at his November 2003 hearing that he 
received a back injury in the service playing football, and 
that he received a renal contusion at the same time.  He 
testified that he continued having back pain after service.  

At the time of a March 2007 VA examination, the veteran gave 
a history of back strain in service with chronic low back 
pain since.  There was no history of lumbar fracture, spinal 
cord injuries, herniated nucleus pulpous etc.  He wore a back 
brace as needed only occasionally.  He had often been treated 
with various medications only.  There was no history of 
physical therapy, corrective therapy, TENS unit, topical 
injections, epidural block, surgical interventions, etc.  He 
experienced chronic low back pain, dully, nagging and 
aggravated with bending, lifting and stooping, squatting, 
climbing, standing, ambulation in excess of a half hour and 
repetitive use.  Stiffness in his low back with occasional 
bilateral lumbar muscle spasms.  He had radiating low back 
pain into both legs with intermittent numbness, and tingling 
in the legs without motor weakness.  Physical examination 
revealed straight leg raises painful at 50 degrees 
bilaterally with forward flexion in the thoracolumbar spine 
of 0 to 45 degrees with pain at 45 degrees.  The remainder of 
the ranges of motion were all 0 to 20 degrees with pain at 20 
degrees.  X-ray revealed moderately severe degenerative disc 
disease throughout with end plate sclerosis at multiple 
levels as well as mild scoliosis with convexity to the left 
superiorly and to the right inferiorly and degenerative facet 
disease greatest at L4-5 and L5-S1.  The diagnosis was 
chronic lumbosacral strain with X-ray evidence of 
degenerative disc disease and degenerative joint disease.  

After reviewing the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for degenerative disc disease of the lumbar spine.  
Although he was seen in June 1963 and May 1964 for complaints 
of back pain, these episodes were acute and transitory.  
Furthermore, during treatment for renal contusions in 
September 1964 after being kicked in the kidney region, his 
back was noted to be negative on examination and was again 
negative at his December 1964 separation examination.  
Thereafter there is no evidence of any back complaints 
treated until 6 years after service.  The X-rays were 
likewise silent for any evidence of abnormal findings until 
February 1972 when slight intervertebral disc narrowing was 
shown and it was not until the late 1970's when degenerative 
changes were shown.  Degenerative disc disease itself was not 
diagnosed until 1981 more than 10 years after service.  The 
post-service records also show evidence of post-service 
injury to the lumbar spine in February 1984 with multiple 
medical opinions from private physicians linking the 
veteran's current lumbar spine pathology to this post-service 
injury.  

In this case the unfavorable evidence showing that the 
current lumbar spine disorder of degenerative disc disease 
was incurred after service, and that the in-service back 
complaints were acute and transitory, outweighs the favorable 
evidence, primarily the veteran's contentions that his 
current lumbar spine disorder began in service.  Absent a 
professional medical opinion linking the veteran's disorder 
to service, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Eye Complaints 

Service medical records revealed normal findings of the eyes 
on preinduction examination of July 1962 and induction 
examination of February 1963, which revealed 20/20 vision in 
both eyes.  In the July 1962 report of medical history the 
veteran denied any history of eye trouble.  The service 
medical records are silent for any evidence of eye complaints 
or injury.  His December 1964 separation examination revealed 
normal eyes again with 20/20 vision in both eyes.  The 
accompanying report of medical history revealed him to check 
both "yes" and "no" for eye trouble.  A November 1965 
record showed right and left eye to be 20/40, corrected to 
20/20.  

An August 1979 screening physical examination for army 
recruitment revealed the veteran to say no to a history of 
injury or illness involving the eyes.  The September 1979 
reenlistment physical examination revealed his eyes were not 
marked as normal or abnormal, but with 20/20 vision and no 
disqualifying defect shown.  

The report of an August 1989 VA examination revealed that 
examination of his eyes showed multiple floaters in both 
eyes, left eye worse than right.  The report of a November 
1994 VA examination regarding the eyes revealed them to be 
EOM positive total reaction to light, no retinopathy.  No 
diagnosis regarding the eyes was made in either examination.  

There is no evidence of eye problems prior to 1992, aside 
from the floaters documented in the 1989 VA examination.  In 
November 1992 he was seen for an eye checkup and complaints 
of difficulty focusing and blurring of both eyes.  He gave a 
history of a water heater having blown up in his eyes in the 
1960's and denied any injury to the eyes.  He said he wore 
glasses and they broke.  Visual acuity was 20/20 in both 
eyes.  He was positive for FM glaucoma.  The assessment was 
glaucoma suspect.  

In January 1996 he had a first appointment at the eye clinic 
with complaints of blurred vision and a cataract of the left 
eye.  Following examination, the impression was glaucoma 
suspect and pterygium left eye.  A July 1996 follow-up for 
glaucoma suspect and pterygium of the left eye with 
complaints of floater of the left eye for one year.  He has 
noticed floaters 3 times a month but denied vision complaints 
when he noticed the floater.  His vision was 20/20-3 right 
and 20/20 left.  In October 1996 he was seen for complaints 
of painful, red and irritated left eye for 3 days and history 
of cataract in this eye with decreased sight.  Physical 
examination revealed normal right eye, but pterygium and 
bright red sclera of the left eye.  The assessment was rule 
out acute glaucoma.  Another October 1996 record revealed 
similar complaints of redness, swelling, burning and 
difficulties seeing in the left eye were reported in the left 
eye with physical examination showing early cataract in the 
left eye.  The diagnosis was ocular pain rule out glaucoma 
and cataract.  His vision was 20/20 both eyes with glasses.  

Routine eye examination of June 1997 revealed cataract and 
pterygium of left eye and his visual acuity was 20/30 right 
and 20/40 left.  In August 1997 he was stable from June with 
a retinal flasher or floater noted and the assessment was 
schisis versus questionable tear.  In March 1998 follow-up he 
continued with complaints of blurred vision in both eyes but 
mostly in the left and was diagnosed with schisis left eye 
and questionable retinal tear in the same eye.  

In October 2002 the veteran had no new visual changes, double 
vision, redness, glaucoma or cataract.  A problem list from 
this month listed pterygium, primary op angle glaucoma and 
recent retinal detachment, partial with partial retinal 
dialysis.  

In February 2003 the veteran was seen by ophthalmology 
wanting reading glasses.  He stated that he had laser surgery 
to the left eye in New Orleans years ago for an unknown 
reason and was supposed to have additional surgery but never 
followed up.  Examination showed medial pterygium of the 
right eye.  Fundi examination revealed him to apparently have 
a small retinal dialysis involving 1 o'clock of the retina 
which apparently has been treated with a barrier laser in the 
left eye.  The diagnosis continued to be pterygium and 
possible glaucoma.  In March 2003 his physical findings 
regarding his eyes were similar to February 2003 and he was 
assessed with glaucoma suspect and retinal tear of the left 
eye.  He had a laser but needed more.  His visual acuity was 
20/30 right and 20/50 left.  

The veteran testified at his November 2003 hearing that he 
got an eye injury in service during basic training when a 
camp stove blew up in his face.  He admitted there were no 
records of treatment for eye problems in the service.  

An October 2004 nursing note list findings as pterygium, 
primary open angle glaucoma, and recent retinal detachment.  
In November 2004 he complained of his vision getting blurry 
at times but no eye pain.  He had a history of glaucoma and 
said he fell on a stick 2 weeks earlier with an injury to his 
face and cheek.  His glasses were 20/20 left and 20/30 right.  
A glaucoma follow-up from the same month indicated that he 
had no active medications for glaucoma and was deemed 
noncompliant with treatment. 

In March 2005 the veteran was said to be noncompliant for 
glaucoma follow-up, his last visual field was March 2003.  
His visual acuity was 20/25 in both eyes.  There was evidence 
of recent altercation.  

The report of a March 2007 VA examination noted the veteran 
to be 68 years old and was a poor historian with not all 
aspects of medical history said to be accurate.  The veteran 
stated he had some sort of eye trauma due to something 
blowing up in his face during basic training.  He stated that 
he had laser surgery around 2000 at the New Orleans VA 
medical center although no such records were available in the 
computer records.  He was diagnosed with open angle glaucoma 
and prescribed Travatan in 2003 but was habitually 
noncompliant and failed to refill his medications.  He has 
also been in numerous altercations sustaining cuts, bruises 
and other blunt trauma to his face over the years.  Physical 
examination revealed 20/20 corrected vision in both eyes.  
Fundoscopic examination showed abnormal optic nerve in both 
eyes.  Peripherally findings were believed to be retinal 
dialysis of the left eye.  Slit lamp findings revealed 
abnormal cornea with medial pterygim left cornea and lens and 
early sclerotic cataracts.  The diagnosis was open angle 
glaucoma which has worsened over the years due to lack of 
compliance with takings medications.  

In this matter, the evidence fails to show that the veteran 
had an eye disorder or an injury to his eyes in service.  
Although he has alleged that he injured his eyes during basic 
training in some sort of camp stove explosion, there is no 
medical evidence showing that he injured his eyes in service, 
including from such an incident.  The earliest evidence of 
eye problems are not documented until the late 1980's and 
early 1990's almost 30 years from service.  There is no 
competent medical evidence linking the veteran's current eye 
disorders to service.  Absent a professional medical opinion 
linking the veteran's disorder to service, service connection 
cannot be granted.  See Espiritu, supra.  

Conclusion

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant. 
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed lumbar spine and eye disorders are not 
related to service.  Given that the preponderance of the 
evidence of record does not support the veteran's 
contentions, the Board finds that the evidence is not in at 
least relative equipoise, and that the reasonable doubt rule 
is not for application in this case.  The veteran's claim 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for residuals of an eye injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


